Citation Nr: 1625980	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  10-10 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent effective August 8, 2007, and in excess of 20 percent effective December 4, 2015, for a lumbar strain with spondylolysis and a herniated disc.  

2.  Entitlement to an initial rating in excess of 10 percent effective August 8, 2007, and in excess of 20 percent effective December 4, 2015, for sciatica of the left lower extremity.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2002 to October 2002, and from July 2005 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in San Diego, California.  

In July 2015, the Veteran testified before a Veterans Law Judge seated at the RO.  A transcript of this hearing has been associated with the claims file.  

The Veteran has, during the pendency of this appeal, been awarded increased ratings from 10 to 20 percent for his service-connected low back and sciatic nerve disabilities.  Nevertheless, the United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the issues of entitlement to increased disability ratings remain in appellate status.  


FINDINGS OF FACT

1.  Prior to December 4, 2015, the Veteran's lumbar strain with spondylolysis and a herniated disc resulted in functional limitation of forward flexion to 45 degrees.  

2.  The Veteran has not displayed forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine at any time during the pendency of this appeal.  

3.  Prior to December 4, 2015, the Veteran's sciatica of the left lower extremity was characterized by slight diminishment of reflexes and sensation of the left lower extremity, but without loss of muscle strength, range of motion, or coordination.  

4.  Effective December 4, 2015, the Veteran's sciatica of the left lower extremity was characterized by slight loss of sensation and diminishment of reflexes of the left lower extremity, with moderate pain, but without loss of muscle strength, range of motion, or coordination.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent initial rating prior to December 4, 2015, for a lumbar strain with spondylolysis and a herniated disc have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2015).   

2.  The criteria for an initial rating in excess of 20 percent for a lumbar strain with spondylolysis and a herniated disc have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-43 (2015).   

3.  The criteria for an initial rating in excess of 10 percent prior to December 4, 2015, and in excess of 20 percent thereafter for sciatica of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 124a, Diagnostic Code 8520 (2015).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of August 2007 and January 2009 letter that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claims.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, because this appeal arises from the Veteran's timely disagreement with the disability rating assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded several VA medical examinations for the disabilities on appeal, most recently in December 2015.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disabilities on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claims.  

The Veteran was afforded a hearing before a Veterans Law Judge in July 2015.  The Board hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony and his representative's statements, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In adjudicating increased rating claims, the level of disability in all periods since the effective date of the grant of service connection must be taken into account, to include the possibility that a staged rating may be assigned.  Fenderson v. West, 12 Vet. App. 119 (1998); Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, the Board will consider whether staged ratings are appropriate to the pending appeals.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

When rating musculoskeletal disabilities, the Board must also consider whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

a. Lumbar Strain

The Veteran seeks an increased initial rating for the service-connected lumbar strain with spondylolysis and a herniated disc.  The Veteran has been awarded an initial rating of 10 percent prior to December 4, 2015, for this disability, and 20 percent thereafter.  He contends a higher disability rating is warranted due to pain, limitation of motion, functional loss, and other low back symptoms.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Codes 5235-43 (2015).  

Spinal disabilities may also be rated under the criteria for intervertebral disc syndrome (IVDS), if applicable.  Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent rating.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent rating is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent rating is warranted.  With incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months, a 10 percent rating is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2015).  

With any form of arthritis or other orthopedic disorders, painful motion is an important factor of disability.  Joints that are actually painful, unstable, or misaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  While pain alone does not constitute functional loss, the Court has clearly indicated that the Board must consider the effects of pain, particularly as to any adverse impact on the normal working movements of the body.  Mitchell, 25 Vet. App at 44 (noting that although "pain itself does not rise to the level of functional loss," pain which "affects some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance'" may constitute functional loss).  

In the present case, VA has obtained or received from the Veteran service treatment records as well as private and VA treatment records.  The Veteran was also afforded VA examinations in January 2009, June 2011, and December 2015.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the issue on appeal.  Gonzales v. West, 218 F.3d 1378, 1380- 81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128- 30 (2000).  

Considering first entitlement to a disability rating in excess of 10 percent prior to December 4, 2015, the Board finds that a 20 percent rating is warranted for this period.  Specifically, on VA examination in January 2009, the Veteran was noted to have forward flexion to 90 degrees; however, the examiner noted that pain began for the Veteran at 45 degrees.  In assessing musculoskeletal disabilities, VA must consider the effects of functional loss of use in evaluating the disability at issue.  See 38 C.F.R. § 4.40; see also DeLuca, 8 Vet. App. at 202.  The Veteran has asserted, in his written statements and hearing testimony, that while he has normal or near normal, range of motion of the lumbosacral spine, he is functionally limited by pain.  These examination results support the Veteran's assertions in that regard, indicating functional limitation of motion to 45 degrees on objective examination.  As such, a 20 percent rating is warranted under the criteria for spinal disabilities.  

This award has the effect of granting the Veteran a 20 percent disability rating for his lumbar strain with spondylolysis and a herniated disc for the entire rating period, from August 8, 2007, to the present.  The Board finds the preponderance of the evidence to be against a disability rating in excess of that amount, however.  

A preponderance of the evidence is against finding that the criteria for the next higher rating of 40 percent are met or more nearly approximated for any period.  A 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such has not been demonstrated or more nearly approximated in the present case.  According to the January 2009, June 2011, and December 2015 VA examination reports, the Veteran had forward flexion to at least 45 degrees before the reported onset of pain.  Furthermore, no additional limitation of motion was noted to result with repetitive motion or due to such factors as pain, pain on motion, lack of endurance, incoordination, fatigue, or weakness.  Additionally, because the Veteran had at least some range of motion of the thoracolumbar spine on all planes of motion, ankylosis or the functional equivalent thereof was not demonstrated.  The record also does not reflect any incapacitating episodes as defined by VA having a duration of between four and six weeks in a 12 month period during the pendency of this appeal.  According to the December 2015 VA examination report, the Veteran also does not have intervertebral disc syndrome at this time.  

While the Veteran has received both VA and private outpatient treatment for the lumbar spine disability, records of such treatment do not reflect findings significantly different from those of the VA examinations of record, and do not evidence findings that meet or more nearly approximate any of the criteria for a higher rating of 40 percent.  For these reasons, the preponderance evidence of record is against a rating greater than 20 percent for the thoracolumbosacral spine disability based on the General Rating Formula.  38 C.F.R. §§ 4.3, 4.7.  

The Board has also considered whether an increased rating could be granted based upon a separate neurological disability related to the lumbar spine.  Examination findings reflect radiculopathy into the Veteran's left lower extremity, resulting in some decreased strength, sensation, and reflexes; however, the Veteran has already been granted a separate compensable rating for impairment of the sciatic nerve, and the issue of entitlement to a higher initial rating for such neurological impairment is to be considered below.  The evidence does not reflect radiculopathy into the right lower extremity.  Rather, the January 2009 VA examination noted reflexes were normal except it was 1+ in the right patellar and sensory examination was intact to the right side.  The June 2011 VA examination noted sensory examination was intact to the right lower extremity and reflexes were 2+ at the knee and ankle on the right.  The examiner accordingly only diagnosed left lower extremity sciatica.  Most recently the December 2015 VA examination also only diagnosed left lower extremity radiculopathy.  While the examiner noted some complaints of some pain and numbness in the right lower extremity, objective testing reflected muscle strength was 5/5 in the leg, reflexes were normal, except at the knee which was 1+, and sensory examination was normal.  The examiner did not indicate involvement of any nerves on the right.  Private and VA treatment records also do not diagnose right lower extremity radiculopathy.  Accordingly, a separate evaluation for the right lower extremity is not warranted at this time.

The Veteran testified as to significant bowel-related symptoms that he attributed to his back.  Additionally, during the June 2011 VA examination the Veteran also reported the symptoms of fecal leakage that he felt was due to his back disability.  The June 2011 VA examiner concluded the subjective complaint of bowel leakage was less likely than not related to the low back disability.  The Board specifically remanded the claim in October 2015 to obtain additional treatment records and obtain an opinion to determine whether the fecal leakage was related to the service-connected lumbar spine.  During the December 2015 VA examination the Veteran reported that about 2 weeks after the back injury he began having increased frequency of bowel movements and right after bowel movements he felt sensations in the anal area and realize he had leaked some stool.  He reported that he had about 4-6 bowel movements a day and the Veteran explained that prior to the injury he had just one bowel movement a day.  The Veteran reported he had been seen by a gastroenterologist who performed upper and lower endoscopy and no abnormalities were detected.  After review of the record and examination of the Veteran the examiner diagnosed irritable bowel syndrome.  The examiner concluded the condition was less likely than not caused by the back disability and explained that there was no support in the medical literature of causal relationship between the intestinal problem and degenerative spine disease.  

In sum, the only evidence linking the bowel symptoms to the back is the Veteran's own statement.  Nevertheless, the Veteran is not competent to offer etiological evidence.  A layperson is competent to report observable symptomatology which comes to him via his senses. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of irritable bowel syndrome requires interpretation of symptoms, knowledge of gastrointestinal medical practice, and other specialized expertise and training.  Such has not been demonstrated by the Veteran in the present case.  Furthermore, to the extent to which the Veteran relies on the temporal proximity between the onset of his symptoms and his back injury, the Courts have found that temporal proximity is generally not a reliable indicator of a causal relationship. See Moore v. Ahsland Chem. Inc., 151 F.3d 269, 278 (5th Cir. 1998); Weldon v. U.S., 744 F. Supp. 408, 411-12 (N.D.N.Y. 1990); Black v. Food Lion, Inc., 171 F.3d 308, 313 (5th Cir. 1999).  Thus, the evidence of record is against a rating greater than 20 percent rating or higher for the lumbar spine disability.  

The Board has also considered whether a staged rating is warranted in the present case; however, because the evidence reflects a consistent level of impairment for the pendency of the appeal, a staged rating is not warranted for any period of appeal.  See Fenderson, 12 Vet. App. at 119.  Entitlement to an extraschedular rating will be considered below.  

In conclusion, an initial rating of 20 percent prior to December 4, 2015, is warranted for the Veteran's lumbar strain.  The preponderance of the evidence is against a disability rating in excess of 20 percent either prior to or effective that date, however.  As a preponderance of the evidence is against the award of an increased rating in excess of 20 percent, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

b. Left Lower Extremity Sciatica

The Veteran seeks an initial rating in excess of 10 percent prior to December 4, 2015, and in excess of 20 percent thereafter for sciatica of the left lower extremity.  He asserts in his written statements and hearing testimony that this disability results in a higher level of impairment than is contemplated by the current rating, and an increased rating is thus warranted.  

This disability rated under Diagnostic Code 8520, which provides a disability rating based on paralysis of the sciatic nerve.  Under this code, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Considering first the period prior to December 4, 2015, on VA examination in January 2009, the Veteran had absent reflexes at the left patella, but 2+ (normal) at the left Achilles.  Sensation was also diminished in the left lower extremity.  Motor strength and function was 5/5 in the left lower extremity, however, and no muscle atrophy was present.  An MRI of the lumbosacral spine confirmed a 3mm central disc protrusion at L4-5, and X-rays confirmed a minimal spondylolysis and mild disc degeneration, also at L4-5.  

On VA examination in June 2011, the Veteran reported pain and weakness of the low back radiating into the left lower extremity, along with tingling and numbness of the extremity.  Moderate fecal leakage was also reported.  On objective evaluation, the left lower extremity was without loss of muscle tone or coordination.  Muscle strength and function were both within normal limits.  On sensory testing, sensation, touch, position, vibration, and temperature sensitivity were all intact and within normal limits.  Reflexes were 2+ at both the left knee and ankle.  

Based on the VA examination results and the private and VA medical treatment records, which reflect similar findings, the Board concludes a disability rating in excess of 10 percent for the left lower extremity is not warranted prior to December 4, 2015.  As discussed above, the Veteran's sciatica of the left lower extremity resulted in only mild decreases in some reflexes and sensation response, without any paralysis, complete or incomplete, or loss of strength or range of motion of the left lower extremity.  While the Veteran has asserted that his spinal disability has resulted in bowel incontinence, a VA examiner opined in December 2015 that this symptom was unrelated to the spinal disability.  Thus, the Board finds that for the entirety of the appeals period prior to December 4, 2015, a disability rating in excess of 10 percent for sciatica of the left lower extremity is not warranted.  

Considering next the period commencing December 4, 2015, the Veteran has been awarded a 20 percent disability rating for his sciatica of the left lower extremity.  This award was based on the results of a December 2015 VA examination.  Based on the results of the same examination, however, as well as the remainder of the record for the time period in question, the Board concludes a disability rating in excess of 20 percent for sciatica of the left lower extremity is not warranted.  The preponderance of the evidence is against a finding of moderately severe incomplete paralysis of the sciatic nerve, as would warrant the next higher evaluation of 40 percent.  

On objective medical examination in December 2015, the Veteran reported ongoing low back pain radiating into his left lower extremity.  His reported pain ranged from 2-5/10.  On objective examination, his muscle strength was 5/5 at the left hip, knee, ankle, and great toe.  Reflexes were 1+ at the left knee and 2+ at the ankle.  Sensation was within normal limits at the left upper thigh, knee, ankle, and great toe, with the exception of a decrease in vibratory sensations at the left great toe.  The Veteran reported experiencing intermittent moderate pain, numbness, and intermittent paresthesias and/or dysesthesias of the left lower extremity.  No other neurological abnormalities, to include bowel or bladder dysfunction, were related to or resulted from the left lower extremity radiculopathy, according to the examiner.  Overall, the Veteran's radiculopathy of the left lower extremity was characterized as mild by the examiner.  

Based on these findings, the Board concludes that a separate disability rating in excess of 20 percent for sciatica of the left lower extremity is not warranted at any time after December 4, 2015.  Entitlement to an extraschedular rating will be considered below.  

In sum, the Board finds that a preponderance of the evidence is against disability ratings in excess of 10 percent prior December 4, 2015, and in excess of 20 percent thereafter, for sciatica of the left lower extremity.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.  

c. Extraschedular Consideration

The Board has also considered extraschedular evaluations.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  The criteria specifically provide for ratings based on social and occupational impairment.  See 38 C.F.R. §§ 4.130, Diagnostic Codes 5235-43.  The symptomatology and impairment caused by the Veteran's disabilities of the cervical and thoracolumbar spine are contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provide for disability ratings based on a combination of the symptoms claimed by the Veteran and clinical findings and other evidence of record.  In the present case, the Veteran has reported such primary symptoms as pain and limitation of motion of the thoracolumbar spine, and the applicable rating criteria specifically address such contentions.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disabilities on appeal, and referral for consideration of an extraschedular evaluation is not warranted.  Various VA examiners have stated that the Veteran's service-connected disabilities of the thoracolumbar spine do not prevent all forms of employment.  The evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  


ORDER

An initial rating of 20 percent prior to December 4, 2015, for a lumbar strain with spondylolysis and a herniated disc is granted.  

An initial rating in excess of 10 percent prior December 4, 2015, and in excess of 20 percent thereafter, for sciatica of the left lower extremity is denied.  



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


